

115 HR 4940 IH: Border and Port Security Act
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4940IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2018Mr. Vela (for himself, Mr. Thompson of Mississippi, Mr. Payne, Ms. Barragán, Mrs. Demings, Mr. Correa, Ms. Jackson Lee, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the number of U.S. Customs and Border Protection officers and support staff, to require
			 reports that identify staffing, infrastructure, and equipment needed to
			 enhance security at ports of entry, and for other purposes.
	
 1.Short titleThis Act may be cited as the Border and Port Security Act. 2.Additional u.s. customs and border protection personnel (a)OfficersThe Commissioner of U.S. Customs and Border Protection shall every fiscal year hire, train, and assign not fewer than 500 new officers above the level as of September 30 of the immediately preceding fiscal year until the total number of officers equals the requirements identified each year in the Workload Staffing Model developed by the Commissioner.
 (b)Agricultural specialistsThe Commissioner of U.S. Customs and Border Protection shall every fiscal year hire, train, and assign not fewer than 100 new agricultural specialists above the level as of September 30 of the immediately preceding fiscal year until the total number of officers equals the requirements identified each year in the Agriculture Resource Allocation Model developed by the Commissioner.
 (c)InvestigatorsThe Commissioner of U.S. Customs and Border Protection shall every fiscal year hire, train, and assign 30 new full-time investigators within the Office of Professional Responsibility of U.S. Customs and Border Protection until the total number of investigators enables the Office to fulfill its mission proportionate to the number of new personnel hired in accordance with subsections (a) and (b).
 (d)Support staffThe Commissioner of U.S. Customs and Border Protection is authorized to hire, train, and assign support staff, including technicians, to perform non-law enforcement administrative functions to support the new officers hired pursuant to subsection (a).
 (e)Traffic forecastsIn calculating the number of officers needed at each land, air, and maritime port of entry through the Workload Staffing Model, the Office of Field Operations of U.S. Customs and Border Protection shall—
 (1)rely on data collected regarding the inspections and other activities conducted at each such port of entry; and
 (2)consider volume from seasonal surges, other projected changes in commercial and passenger volumes, the most current commercial forecasts, and other relevant information.
 (f)AmendmentSubparagraph (A) of section 411(g)(5) of the Homeland Security Act of 2002 (6 U.S.C. 211(g)(5)) is amended—
 (1)by striking model and inserting models; (2)by inserting agricultural specialists, before and support personnel; and
 (3)by inserting before the period at the end the following: , and information concerning the progress made toward meeting officer, agriculture specialist, and support staff hiring targets, while accounting for attrition.
 (g)GAO reportIf by September 30, 2020, the Commissioner of U.S. Customs and Border Protection has not hired at least 500 additional officers authorized under subsection (a) or at least 50 additional agriculture specialists authorized under subsection (b), and in any subsequent fiscal year in which the staffing levels specified in the Workload Staffing Model or Agriculture Resource Allocation Model for the Office of Field Operations have not been achieved, the Comptroller General of the United States shall—
 (1)conduct a review of U.S. Customs and Border Protection hiring policies and processes to identify factors contributing to such levels not being achieved and any other issues related to hiring by U.S. Customs and Border Protection;
 (2)consider attrition levels within the Office of Field Operations to identify associated factors contributing to attrition within the workforce of such Office; and
 (3)submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that describes the results of the review and consideration under paragraphs (1) and (2), respectively, and that contains recommendations to enhance the likelihood of achieving such staffing levels.
 3.Ports of entry infrastructure enhancement reportNot later than 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that identifies—
 (1)infrastructure improvements at ports of entry that would enhance the ability of U.S. Customs and Border Protection officers to detect, interdict, disrupt, and prevent fentanyl, other synthetic opioids, and other narcotics and psychoactive substances and associated contraband from entering the United States, including a description of circumstances in which effective technology in use at certain ports of entry cannot be implemented at other ports of entry;
 (2)detection equipment that would improve the ability of such officers to identify such drugs and other dangers that are being illegally transported into the United States; and
 (3)safety equipment that would protect such officers from accidental exposure to such drugs or other dangers associated with the inspection of potential drug traffickers.
 4.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $82,775,000 in fiscal year 2018 and $93,095,000 for each of the fiscal years 2019 through 2024.
		